COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00447-CR


GARY WAYNE TARVER                                                         APPELLANT

                                          V.

THE STATE OF TEXAS                                                           STATE


                                       ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Gary Wayne Tarver attempts to appeal his conviction for DWI-

subsequent offense. The trial court imposed Tarver’s sentence on November 29,

2011. Therefore, his notice of appeal was due by December 29, 2011, but was

not filed until September 28, 2012. See Tex. R. App. P. 26.2(a), 26.3. Tarver

also filed a motion for extension of time to file the notice of appeal.



      1
       See Tex. R. App. P. 47.4.
      If a notice of appeal is not timely filed, the court of appeals has no option

but to dismiss the appeal for lack of jurisdiction. Castillo v. State, 369 S.W.3d
196, 198 (Tex. Crim. App. 2012). The remedy for a defendant with a final felony

conviction who seeks an out-of-time appeal is by way of post-conviction writ of

habeas corpus under article 11.07 of the code of criminal procedure. Richardson

v. State, No. 05-02-01592-CR, 2002 WL 31371944, at *1 (Tex. App.—Dallas

Oct. 22, 2002, no pet.) (not designated for publication). Accordingly, we deny

Tarver’s motion for extension of time to file a late notice of appeal, and we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 1, 2012




                                         2